Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 (independent Claims 1, 10, and 14, and their dependent claims) are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hays (2011/0281620 A1), Hughes (9,358,462 B2), and Saito (2009/0054121 A1).  For a detailed discussion of these references see NF, 06-22-2020, pages 3 and 4.  Hays teaches a method of displaying customized up-to-date available sports betting opportunities to a user (Abst.), the method comprising: receiving, at a first computing device operated by the user, a signal including a list of up- to-date available sports betting opportunities ranked based at least in part on a history of sports betting performed by the user (Fig. 4, Paras. 48 to 51; Fig. 13, wagering possibilities ranked, steps 1308, 1310, & 1312, Paras. 96 to 99).  Hughes teaches, the data feed being associated with a third computing device that is communicatively coupled to the second computing device via a second communications network (sports contest database 104 and statistical database 106 connected to server 102 via a second network, Fig. 1, similar limitations shown in Fig. 2, 6:65-7:34).  Saito discloses ranking the search results representing available sports betting opportunities based at least in part on the user’s history of sports betting: at Fig. 8 and Para. 236 the horses available to be wagered on are ranked according to previous popularity.  Para. 188 indicates that the present popularity and ranking of each horse available to be wagered on is based on a rolling average of the horse’s wagering popularity in the last several races.  Para. 276 indicates that the player is able to make subsequent wagers, so the present ranking is based at least in part on the player’s wagering history since the present rankings of the horses available to be wagered on are based on past performance and popularity which 
End users have been shifting to using mobile devices to access an online sportsbook; the manner in which the end users interact with the online sportsbook has not evolved to accommodate this shift.  For example, the standard menu options that are provided to an end user may be difficult to navigate on mobile devices, such as mobile telephones. Finding a betting opportunity and placing a bet on a very specific and/or complicated outcome, such as a parlay involving multiple sporting events, can be quite difficult using a standard menu interface.  The claimed bet-ranking algorithm incorporates a plurality of types of dynamic input in connection with a search function that emphasizes the top-matching results.  The bet-ranking engine is implemented on a separate computing device than the end user's computing device and the sportsbook server to accommodate a variety of client types.  This separate computing device may be a bet-ranking server that is a "middle man" in the communications between the end user's computing device and the sportsbook server.  The examiner respects that the applicants may have different reasons for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7363.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715